Title: From Thomas Jefferson to William Galvan? With a Summary of Affairs at Charleston, 28 May 1780
From: Jefferson, Thomas
To: Galvan, William


State of things at Charlestown.
Force of the enemy between 11,000 and 12,200
  viz. between 7000 and 8000 under Clinton in the lines before the town on the neck of land and between 4000 and 5000 under Cornwallis on the N. side of Cooper ri[ver.]
Cornwallis has overrun the whole country South of Santee river, which is the whole of what is valuable except the district of Georgetown on the No. side of Santee, has burned all the grain and killed all the cattle which he could not carry off.  His posts on Cooper river prevent all communication with the town and have rendered the blockade complete.
  Clinton had on the 27th. of Apr. (the date of our latest intelligence) advanced by regular approaches to within 6 feet of the wet ditch which has been cut across the neck from river to river. This ditch is 30 f. wide, the water 4. f. deep, and from the water to the surface of the ground 3 f. Within the ditch is a strong Abbatis; then 100 yards of open ground, then another abbatis. Behind this pitfalls thus  to break their columns. Then a dry ditch with two rows of Palisades and on this a rampart of earth with a plenty of guns mounted on carriages, and not embrazured. The whole is flanked by a battery of cannon at each end reaching from the wet ditch to the rampart of earth. These flank batteries are half a mile asunder and command perfectly the whole ground lying between the wet ditch and rampart of earth. On the 27th. of Apr. the enemy attacked a redoubt on the left flank but were repulsed with the loss of between 300 and 1000 men.
Ashley river is possessed by the enemy’s shipping. They have been able to get only some gallies into Cooper river, the main channel of which is obstructed by a chain and forts.
The town is defended by Gen. Lincoln with between 4000 and 5000 men. Of these about 1000 are militia, 1000 sailors, and the rest regulars. Clinton demanded a surrender, leaving the lives and properties of the towns people uninjured. This was rejected. After the batteries had been opened about 10 days, Lincoln offered to surrender the town on condition that he should be permitted to march out with the honors of war, have ten days truce for removing public stores, weighing and sending out the armed vessels, and the inhabitants be allowed a twelvemonth to remove. These terms were rejected with a declaration that none but the first proposed would be granted, and that none so favorable would be offered again. On the 25th. or 27th. Lincoln sent a confidential officer to Governor Rutlege with a verbal message that it was the unanimous opinion of the engineers that the works were not tenable and would be carried if the enemy should make an attack in full force, and advised the beginning to form an army of militia and what regulars could be collected to save as much of the country as could be. The provisions in the town will last to the 1st. or perhaps 10th. of July.

Governor Rutlege is endeavoring to form a camp on the North side of Santee, with a view to force Cornwallis’s posts on the north of Cooper river and throw provisions into the town. He had with him on the 27th. of Apr. only 400 militia and 300 regular infantry with about 2. or 300 horse. The succours going on to him are
  420 infantry and 60 horse under Colo. Porterfeild, regulars, who will join the governor about the last day of Ma[y.]
  200 horse under Col. Armand who are a little behind Porterfeild.1900 Maryland and Delaware regulars under the baron de Kalb, who will join Govr. Rutlege about the 28th of June.
  4000 N. Carolina militia (but call them only 2000) who will not be before Charlestown till about the 10th. of July.
  2500 Virginia militia (call them 1250 or 1000) who cannot be there before the last of July.
 

Sir
Richmond May 28. 1780.

The preceding is a summary state of things at Charlestown as they stood on the 27th. of April. The whole (except the description of the works) was communicated to me by Majr. Harlstone who was sent by Governor Rutlege to Congress and the intermediate states. The Governor not chusing to commit it to paper referred me to Majr. Harlstone as a person of particular confidence on whose information I must rely as most authentic. Part of these circumstances had been before communicated to me by Genl. Woodford who is next in command to General Lincoln. The description of [the works] was given me by Mr. Bee heretofore the Governor of S. Carolina lately gone on to Congress who was personally acquainted with the works. What occurrences come to my knolege hereafter you shall know within 24 hours after they are made known to me, by expresses which shall be posted between this place and Cape Henry.
